                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


HORACIO OLVERA,                                §
                                               §
                  Plaintiff,                   §               SA-19-CV-00199-ESC
                                               §
vs.                                            §
                                               §
CELADON TRUCKING SERVICES,                     §
INC., MARNEKIA JOVONA CARTER,                  §
                                               §
                  Defendants.                  §

                                 ORDER STAYING CASE

       Before the Court is the above-styled cause of action.      The record reflects that on

December 16, 2019, the Court stayed all claims against Defendant Celadon Trucking Services,

Inc. based on Celadon’s filing for Chapter 11 bankruptcy. The parties subsequently informed the

Court that they have agreed to a stay of all claims asserted against Defendant Marnekia Jovona

Carter as well. Accordingly,

       IT IS HEREBY ORDERED that this entire case is STAYED pending the resolution of

the Chapter 11 bankruptcy proceeding.

       IT IS FURTHER ORDERED that Defendants file quarterly status reports with the

Court regarding the Chapter 11 bankruptcy proceeding, with the first report due on March 16,

2020. Additional reports should follow on June 16, 2020, September 16, 2020, and December

16, 2020.

       SIGNED this 7th day of January, 2020.




                                    ELIZABETH S. ("BETSY") CHESTNEY
                                    UNITED STATES MAGISTRATE JUDGE

                                               1
